department of the treasury internal_revenue_service washington d c contact person identification_number telephone number employer_identification_number tax_exempt_and_government_entities_division release number release date date uniform issue list legend enterprises estate xt dear this is in response to your ruling_request dated date and as amended on date requesting a ruling on the proper treatment under sec_4943 of the internal_revenue_code code of your continued retention of the shares of enterprises stock facts you are a non-profit corporation recognized as an organization exempt from federal_income_tax under sec_501 of the code and are classified as a private_foundation within the meaning of sec_509 the purposes for which you are organized and operated are to provide charitable and educational_services to underprivileged children who come from troubled or broken homes who are in need of special services or treatment or who are otherwise at risk underprivileged or institutionalized you were created to receive the assets of the estate the assets you received included cash and shares represent a percent interest in enterprises shares of the issued and outstanding common_stock of enterprises the you state that you hold the stock for the following purposes e e enterprises will continue to lease a portion of its real_property to a local rancher and you desire to maintain enterprises as a separate_entity in order to obtain the benefit of the liability shield enterprises will conduct sporadic logging and thinning activities by contracting with independent third parties e during the course of the probate proceedings for the estate a dispute arose concerning the ownership of enterprises stock by other family members who are not disqualified persons in order to settle the dispute enterprises was required to borrow money from the estate in order to redeem the enterprises stock held by those other family members enterprises gave the estate a promissory note this transaction was approved by the probate_court during the settlement and distribution proceeding of the estate you are now the holder of the note through your ownership of percent of the stock of enterprises and e enterprises will facilitate the payment of the debt obligation to you resulting from the settlement of the estate and provide a liability shield with respect to the hazardous logging and milling activities you represent that all of enterprises income will be from passive sources including the rental income from the leasing of the grazing land to a rancher in addition enterprises will pay the excess income to you in the form of dividends on occasion an independent third party company will enter upon the property for timber harvesting activities the timber harvesting is a sporadically conducted thinning activity you state that enterprises will enter into contracts with third parties who will cut and remove the timber under the contracts you will retain an economic_interest in the timber pursuant to sec_631 of the code in addition you represent that all of enterprises’ revenue will be passive source income and that no election under sec_631 will be made in conjunction with the timber harvesting activity this ruling_request is limited to those timber cutting transactions that you represent qualify under sec_631 and b rulings requested you requested a ruling that your ownership of percent of the enterprises stock will not be classified as excess_business_holdings under sec_4943 of the code because at least percent of enterprises gross_income will be derived from passive sources law sec_512 of the code excludes from unrelated_business_taxable_income i all rents_from_real_property and ii all rents from personal_property including for purposes of this paragraph as personal_property any property described in sec_1245 leased with such real_property if the rents attributable to such personal_property are an incidental amount of the total rents received or accrued under the lease determined at the time the personal_property is placed_in_service sec_512 of the code excludes from the computation of unrelated_business_taxable_income all gains or losses from the sale exchange or other_disposition of property however this section does not apply with respect to the cutting of timber which is considered on the application of sec_631 as a sale_or_exchange of such timber sec_513 of the code provides that the term unrelated_trade_or_business means any trade_or_business the conduct of which is not substantially related aside from the need of such organization for the income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its charitable educational or other purpose constituting the basis of its exemption under sec_501 sec_631 of the code provides that a taxpayer may make an election to treat the cutting of timber as a sale_or_exchange of such timber cut during the year provided that the timber was owned or held under a contract right to cut for a period of more than one year sec_631 of the code provides that in the disposal of timber held by the owner for more than one year under a contract by which the owner retains an economic_interest in such timber the difference between the amount_realized from the disposal and the adjusted depletion basis shall be considered as though it were a gain_or_loss on the sale of such timber sec_4943 of the code imposes excise_taxes on the excess_business_holdings of any private_foundation in a business_enterprise sec_4943 of the code provides that the term excess_business_holdings means with respect to the holdings of any private_foundation in any business_enterprise the amount of stock or other interest in the enterprise which the foundation would have to dispose_of to a person other than a disqualified_person in order for the remaining holdings of the foundation in such enterprise to be permitted holdings sec_4943 of the code provides in part that the permitted holdings of any private_foundation in an incorporated business_enterprise are percent of the voting_stock reduced by the percentage of the voting_stock owned by all disqualified persons sec_4943 of the code provides that the term business_enterprise does not include a trade_or_business at least percent of the gross_income of which is derived from passive sources gross_income from passive sources includes the items excluded by sec_512 and sec_1_512_b_-1 of the income_tax regulations regulations states in part that the exclusion from unrelated_business_taxable_income contained in sec_512 of the code does not apply with respect to the cutting of timber which is considered upon the application of sec_631 as a sale of such timber sec_1_631-2 of the regulations provides that in the case of a disposal of timber under sec_631 of the code the provisions of sec_1231 apply and such timber shall be considered to be property_used_in_the_trade_or_business for the taxable_year in which it is considered to have been sold along with other_property of the taxpayer used_in_the_trade_or_business as defined in sec_1231 regardless of whether such timber is property held by the taxpayer primarily for the sale to customers in the ordinary_course_of_his_trade_or_business sec_53_4943-10 of the foundation and similar excise_taxes regulations foundation regulations’ provides that the term business_enterprise except as provided in paragraph b or c of this section includes the active_conduct_of_a_trade_or_business including any activity which is regularly carried on for the production_of_income from the sale_of_goods or the performance of services and which constitutes an unrelated_trade_or_business under sec_513 sec_53_4943-10 of the foundation regulations provides that the term business_enterprise does not include a trade_or_business at least percent of the gross_income of which is derived from passive sources sec_53_4943-10 of the foundation regulations provides states that gross_income from passive sources for purposes of this paragraph includes the items excluded by sec_512 relating to dividends interest and annuities b relating to royalties b relating to rent and b relating to gains or losses from the disposition of certain property analysis generally sec_4943 of the code imposes a tax on the excess_business_holdings in a business_enterprise of a private_foundation sec_4943 provides in part that the permitted holdings of any private_foundation in an incorporated business_enterprise are percent of the voting_stock reduced by the percentage of the voting_stock owned by all disqualified persons in your case you currently own percent of the issued and outstanding voting_stock of enterprises which would constitute an excess business holding absent an exception the term business_enterprise as defined in sec_53_4943-10 of the foundation regulations includes the active_conduct_of_a_trade_or_business including any activity which is regularly carried on for the production_of_income from the sale_of_goods or the performance of services and which constitutes an unrelated_trade_or_business under sec_513 of the code sec_513 provides that the term unrelated_trade_or_business means any trade_or_business the conduct of which is not substantially related aside from the need of such organization for the income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its charitable educational or other purpose constituting the basis of its exemption under sec_501 however the tax_on_excess_business_holdings does not apply to among other things a trade_or_business that derives at least percent of its gross_income from passive sources which includes dividends interest annuities rents described in sec_512 and capital_gains described in sec_512 for purposes of sec_4943 of the code a business_enterprise does not include a trade_or_business at least percent of the gross_income of which is derived from passive sources such as rents from real or personal_property you state that enterprises will receive rental income from the leasing of the grazing land to a rancher and income from contracts that enterprises will enter into with independent third parties who will cut and remove timber in which you will retain an economic_interest in that timber pursuant to those contracts in accordance with sec_631 of the code therefore income received from the timber harvesting activities and related timber sales in which there is no election made under sec_631 would be characterized as gains or losses from the sale exchange or other_disposition of property that is excluded from unrelated_business_taxable_income under sec_512 as such the income received by enterprises from the timber harvesting activities will be from passive sources within the meaning of sec_4943 therefore your ownership_interest of percent of the stock of enterprises will not be considered a business_enterprise and excess_business_holdings under sec_4943 since enterprises derives at least percent of the gross_income from passive sources as defined in sec_4943 and sec_53_4943-10 of the foundation regulations ruling your ownership_interest of percent of the enterprises stock will not be considered a business_enterprise and excess_business_holdings under sec_4943 of the code because at least percent of enterprises gross_income will be derived from passive sources you have represented that you will not make an election under sec_631 of the code and pursuant to sec_631 you will retain an economic_interest in the timber therefore we are making no determination involving sec_631 or b and assume that the above timber cutting transactions will meet the requirements of sec_631 this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely ronald shoemaker manager exempt_organizations technical group enclosure notice
